538 So.2d 520 (1989)
Ernesto BASCUAS and Pro Investment Consultant, Inc., Appellants,
v.
Bertha BASCUAS, Appellee.
No. 88-198.
District Court of Appeal of Florida, Third District.
February 14, 1989.
*521 Busso, Allen, Baker & Silverman and Steven Silverman, Miami, for appellants.
Andrew M. Leinoff, Coral Gables, Mark A. Gatica, for appellee.
Before HUBBART, FERGUSON and LEVY, JJ.
PER CURIAM.
The trial judge's ultimate finding  that the husband has the ability to pay the award of alimony and child support  includes an implicit finding that the husband's past income was higher than he testified to at trial and that his earning potential is greater than the meager salary he earns in a job he accepted on the eve of trial. That finding is amply supported by the record. See Seitz v. Seitz, 471 So.2d 612 (Fla. 3d DCA 1985) (it is settled law in Florida that income may be imputed to spouse even though the source of that income cannot be clearly established); Maddux v. Maddux, 495 So.2d 863 (Fla. 4th DCA 1986) (court may impute an income to the husband based on what he could earn by use of his best efforts to gain employment equal to his capabilities).
AFFIRMED.